Citation Nr: 0336077	
Decision Date: 12/22/03    Archive Date: 12/29/03	

DOCKET NO.  02-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the veteran is entitled to a dependency allowance for 
his spouse prior to March 1, 2002.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran retired on January 1, 1994, after completing more 
than 20 years of active military service.  

This matter arises from a May 2002 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran was awarded a combined disability evaluation 
of 50 percent for his service-connected disabilities 
effective January 1, 1994.

3.  The veteran married his current spouse on April [redacted], 1996.  

4.  The veteran first notified VA of his current marriage 
telephonically on February 6, 2002.  

5.  It was not factually ascertainable prior to February 6, 
2002 that the veteran had remarried on April [redacted], 1996.  


CONCLUSION OF LAW

An effective date prior to March 1, 2002, for a grant of an 
additional dependency allowance for the veteran's current 
spouse is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.401(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a dependency 
allowance for his current spouse since their marriage on 
April [redacted], 1996.  He asserts that his previous spouse had died 
in October 1994, that he was unaware that it was his 
responsibility to report this promptly to VA, and that since 
he remarried approximately 18 months later, he should be 
credited with benefits to which he would have been entitled 
if he had reported his remarriage on a more timely basis.  

Generally, the effective date for an award of increased 
disability compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a).  
However, additional compensation for a dependent spouse shall 
be paid from the date of the veteran's marriage if evidence 
of the event is received within one year of the event; 
otherwise, benefits are not payable prior to the date of 
claim.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  
Thus, determining an effective date for increased disability 
compensation based upon the marriage of the veteran involves 
an analysis of the evidence to determine (1) when the 
marriage occurred, and (2) when notice was first received by 
VA of the existence of the additional dependent.  It is 
within this context that the facts in this case must be 
examined.  

The facts are not in dispute, and are as follows.  The 
veteran originally was awarded disability compensation at the 
50 percent rate effective January 1, 1994, the day that he 
was discharged from military service.  By letter dated May 
28, 1994, the veteran was notified that his award included 
additional benefits for a spouse and three minor children.  
An attachment to that letter informed the veteran that he 
"must promptly advise [VA] of any change in the status of 
[his] dependents."  On February 6, 2002, the veteran was 
contacted by telephone to inquire about the status of his 
stepson.  At that time, the veteran indicated that his prior 
spouse had died six years earlier, and that he had since 
remarried.  During the following month, he 


furnished proof of his prior spouse's death, as well as a 
copy of his current marriage certificate indicating that he 
had remarried on April [redacted], 1996.  Based upon this 
information, the RO removed the veteran's prior spouse from 
his award effective November 1, 1994, and added his current 
spouse effective March 1, 2002.  

The question for Board consideration is whether the veteran 
is entitled to additional disability compensation in the form 
of a dependency allowance for his current spouse prior to 
March 1, 2002.  As previously noted, in order to be entitled 
to additional disability compensation in the form of a 
dependency allowance for a spouse from the date of marriage, 
evidence of that event must be received by VA within one year 
that the event took place.  See 38 C.F.R. § 3.401(b).  
Otherwise, benefits cannot be paid prior to the date of 
claim.  Id.   In the instant case, although the veteran 
remarried on April [redacted], 1996, he did not notify VA of this 
until February 6, 2002.  This was done telephonically, and 
constituted an informal claim.  See 38 C.F.R. § 3.155 (2003).  
The veteran then formalized that claim within one year.  Id.  
As such, additional disability compensation in the form of a 
dependency allowance for his current spouse is payable 
effective March 1, 2002, but not earlier.  See 38 C.F.R. 
§ 3.31 (2003).  This is so because his informal claim 
(subsequently formalized) for an additional dependency 
allowance was not received within one year from the date of 
his remarriage.  

Because the veteran did not submit a claim within one year 
following the date of his remarriage, the Board has no 
alternative but to deny the benefit sought on appeal.  In 
this regard, the Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104 (West 2002).  In effect, 
the veteran has requested extraordinary equitable relief in 
this case.  Such relief exceeds the Board's authority.  See 
38 U.S.C.A. § 503(b) (West 2002); see also Schleis v. 
Principi, 3 Vet. App. 415, 418 (1992).  Because the veteran 
has failed to state a claim for which relief can be granted, 
his appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because the law, rather than the 
facts in this case, is dispositive, the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) is not for application.  


ORDER

An effective date prior to March 1, 2002, for additional 
disability compensation in the form of a dependency allowance 
for the veteran's current spouse is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



